                                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                CHARLOTTE DIVISION
                                                      3:19CV715

               GASTON COUNTY, et al.,              )
                                                   )
                     Plaintiffs                    )
                                                   )
               vs.                                 )                         ORDER
                                                   )
               DAMON EMIL FIELDS,                  )
                                                   )
                     Defendant.                    )
               ____________________________________)


                       This matter is before the Court upon the Plaintiff’s Motion to Remand this matter to the

               Gaston County District Court. It appears to the Court that Defendant’s pro se Notice of Removal

               was not timely filed. Moreover, it is clear from the face of the Petition1 that there is no diversity

               of citizenship, the amount sought is less than $75,000, and there is no federal question at issue.

               Accordingly,

                       IT IS THEREFORE ORDERED that the Plaintiff’s Motion to Remand is hereby

               GRANTED and this case is hereby remanded to the District Court of Gaston County.



Signed: January 13, 2020




               1
                Gaston County filed the Summons and Petition against the Defendant in state court to seek reimbursement of
               expenses incurred by the County through its animal shelter while holding Defendant’s 16 cats, a case purrfectly
               suited for state court jurisdiction.
